
QuickLinks -- Click here to rapidly navigate through this document




EXECUTION COPY


Exhibit 10.10


TERM LOAN AGREEMENT

dated as of December 19, 2018

among

NORTH BAJA PIPELINE, LLC

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

MUFG BANK, LTD.

as Administrative Agent

and

MUFG BANK, LTD.

as Lender

--------------------------------------------------------------------------------






TABLE OF CONTENTS

        Page

--------------------------------------------------------------------------------

ARTICLE I    
DEFINITIONS; CONSTRUCTION
 
1   Section 1.1.   Definitions   1   Section 1.2.   Classifications of Loans and
Borrowings   13   Section 1.3.   Accounting Terms and Determination   13  
Section 1.4.   Terms Generally   13   Section 1.5.   Interest Rates, LIBOR
Notification   14
ARTICLE II
 
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
14   Section 2.1.   General Description of Facilities   14   Section 2.2.   Term
Loans   14   Section 2.3.   Interest Elections   14   Section 2.4.   Repayment
of Loans   15   Section 2.5.   Evidence of Indebtedness   15   Section 2.6.  
Optional Prepayments   16   Section 2.7.   Interest on Loans   16   Section 2.8.
  Fees   16   Section 2.9.   Computation of Interest and Fees   17  
Section 2.10.   Substitute Basis of Borrowing, Successor LIBOR   17  
Section 2.11.   Illegality   18   Section 2.12.   Increased Costs   18  
Section 2.13.   Funding Indemnity   19   Section 2.14.   Taxes   19  
Section 2.15.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs   22
  Section 2.16.   Mitigation of Obligations   23   Section 2.17.   Replacement
of Lenders   23   Section 2.18.   Defaulting Lender   23
ARTICLE III
 
 
CONDITIONS PRECEDENT TO LOANS
 
24   Section 3.1.   Conditions To Effectiveness   24   Section 3.2.   Delivery
of Documents   25
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
25   Section 4.1.   Existence; Power   25   Section 4.2.   Organizational Power;
Authorization   25   Section 4.3.   Governmental Approvals; No Conflicts   25  
Section 4.4.   Financial Statements   25   Section 4.5.   Litigation
and Environmental Matters   26   Section 4.6.   Compliance with Laws and
Agreements   26   Section 4.7.   Investment Company Act, Etc.   26  
Section 4.8.   Taxes   26   Section 4.9.   Margin Regulations   26  
Section 4.10.   ERISA   26   Section 4.11.   Ownership of Property   27  
Section 4.12.   Disclosure   27   Section 4.13.   Labor Relations   27  
Section 4.14.   Subsidiaries   27   Section 4.15.   Solvency   27

--------------------------------------------------------------------------------



        Page

--------------------------------------------------------------------------------

  Section 4.16.   OFAC   27   Section 4.17.   Patriot Act   28
ARTICLE V
 
 
AFFIRMATIVE COVENANTS
 
28   Section 5.1.   Financial Statements and Other Information   28  
Section 5.2.   Notices of Material Events   28   Section 5.3.   Existence;
Conduct of Business   29   Section 5.4.   Compliance with Laws, Etc.   29  
Section 5.5.   Payment of Obligations   29   Section 5.6.   Books and Records  
29   Section 5.7.   Visitation, Inspection, Etc.   29   Section 5.8.  
Maintenance of Properties; Insurance   30   Section 5.9.   Pari Passu Ranking  
30   Section 5.10.   Use of Proceeds   30   Section 5.11.   Maintenance of Tax
Status   30
ARTICLE VI
 
 
FINANCIAL COVENANTS
 
30   Section 6.1.   Debt to Capitalization Ratio   30
ARTICLE VII
 
 
NEGATIVE COVENANTS
 
30   Section 7.1.   Indebtedness   30   Section 7.2.   Negative Pledge   31  
Section 7.3.   Fundamental Changes   32   Section 7.4.   Investments, Loans,
Etc.   33   Section 7.5.   Restricted Payments   33   Section 7.6.  
Transactions with Affiliates   33   Section 7.7.   Restrictive Agreements   33  
Section 7.8.   Sale and Leaseback Transactions   34   Section 7.9.   Hedging
Transactions   34   Section 7.10.   Certain Amendments to Cash Distribution
Policies and Partnership Agreements   34   Section 7.11.   Accounting Changes  
34   Section 7.12.   Sanctions   34
ARTICLE VIII
 
 
EVENTS OF DEFAULT
 
35   Section 8.1.   Events of Default   35
ARTICLE IX
 
 
THE ADMINISTRATIVE AGENT
 
36   Section 9.1.   Appointment of the Administrative Agent   36   Section 9.2.
  Nature of Duties of the Administrative Agent   37   Section 9.3.   Lack of
Reliance on the Administrative Agent   37   Section 9.4.   Certain Rights of the
Administrative Agent   37   Section 9.5.   Reliance by Administrative Agent   37
  Section 9.6.   The Administrative Agent in its Individual Capacity   38  
Section 9.7.   Successor Administrative Agent   38   Section 9.8.  
Authorization to Execute other Loan Documents   38

ii

--------------------------------------------------------------------------------



        Page

--------------------------------------------------------------------------------

ARTICLE X    
MISCELLANEOUS
 
39   Section 10.1.   Notices   39   Section 10.2.   Waiver; Amendments   40  
Section 10.3.   Expenses; Indemnification   41   Section 10.4.   Successors and
Assigns   42   Section 10.5.   Governing Law; Jurisdiction; Consent to Service
of Process   44   Section 10.6.   WAIVER OF JURY TRIAL   45   Section 10.7.  
Right of Setoff   45   Section 10.8.   Counterparts; Integration   45  
Section 10.9.   Survival   45   Section 10.10.   Severability   45  
Section 10.11.   Confidentiality   46   Section 10.12.   Interest Rate
Limitation   46   Section 10.13.   Patriot Act   46   Section 10.14.  
Non-Recourse to the General Partner and Associated Persons   46   Section 10.15.
  Acknowledgement and Consent to Bail-In of EEA Financial Institutions   47

 

Schedules      
Schedule I
 
–
 
Applicable Margin for Term Loans   Schedule II   –   Commitment Amounts  
Schedule 4.5   –   Environmental Matters   Schedule 4.14   –   Subsidiaries  
Schedule 7.1   –   Outstanding Indebtedness   Schedule 7.2   –   Existing Liens
  Schedule 7.4   –   Existing Investments   Schedule 7.6   –   Transactions with
Affiliates
Exhibits
 
   
Exhibit A
 
–
 
Form of Assignment and Acceptance   Exhibit 2.3   –   Form of Notice of
Continuation/Conversion   Exhibit 3.1(b)(iv)   –   Form of Secretary's
Certificate   Exhibit 3.1(b)(viii)   –   Form of Officer's Certificate  
Exhibit 5.1(c)   –   Form of Compliance Certificate

iii

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this "Agreement") is made and entered into as of
December 19, 2018, by and among NORTH BAJA PIPELINE, LLC, a Delaware limited
liability company (the "Borrower"), the several banks and other financial
institutions and lenders from time to time party hereto (the "Lenders"), and
MUFG BANK, LTD., in its capacity as administrative agent for the Lenders
(the "Administrative Agent").


W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make a term loan in an
aggregate principal amount equal to $50,000,000 to the Borrower; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments (as defined herein), are willing
severally to make the term loan to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree
as follows:


ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions.    In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

"Adjusted LIBO Rate" shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

"Administrative Agent" shall have the meaning assigned to such term in the
opening paragraph hereof.

"Administrative Questionnaire" shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

"Affiliate" shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise.

"Applicable Lending Office" shall mean, for each Lender and for each Type of
Loan, the "Lending Office" of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

"Applicable Margin" shall mean, as of any date, with respect to interest on all
Term Loans outstanding on such date a percentage per annum determined by
reference to the applicable Rating Category from time to time in effect on such
date as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Rating Category shall be effective on the
day on which the rating agency changes its rating and shall continue until the
day prior to the day that a further change becomes effective. Notwithstanding
the foregoing, the Applicable Margin from the Closing Date until a change in the
Rating Category shall be at Level III as set forth on Schedule I. The provisions
of this definition shall not limit the rights of the Administrative Agent and
the Lenders with respect to Section 2.7(b) or Article VIII.

"Approved Fund" shall mean any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of

--------------------------------------------------------------------------------




its business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignment and Acceptance" shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

"Bail-In Action" shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

"Base Rate" shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent's prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent's prime lending rate.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"Borrower" shall have the meaning in the introductory paragraph hereof.

"Borrower LLC Agreement" shall mean that certain Second Amended and Restated
Limited Liability Company Agreement of the Borrower dated August 31, 2012, as
amended, supplemented, restated or otherwise modified from time to time.

"Borrowing" shall mean a borrowing consisting of Loans of the same Type made,
converted or continued on the same day and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

"Business Day" shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Calgary, Canada or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.

"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

"Capital Stock" shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners' or members' equivalent
equity interest) of any Person, whether common or preferred.

"Change in Control" shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of member interests of the Borrower (or other securities convertible into such
member interests) representing 50% or more of the member ownership interest in
the Borrower; (ii) any Person or two or more Persons (other than TransCanada

2

--------------------------------------------------------------------------------




Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower.

"Change in Law" shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law", regardless of the
date enacted, adopted or issued.

"Closing Date" shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

"Code" shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

"Commitment" shall mean, with respect to each Lender, the obligation of such
Lender to make a Term Loan hereunder on the Effective Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II. The aggregate principal amount of all Lenders' Commitments as of
the Closing Date is $50,000,000.

"Compliance Certificate" shall mean a certificate executed by a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consolidated Net Tangible Assets" means, at any date of determination, the
total amount of assets (less applicable reserves) after deducting therefrom
(a) all current liabilities (excluding the current portion of funded
indebtedness), and (b) the value of all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles which
would be treated as intangibles under GAAP (except regulatory assets, recorded
on the balance sheet in accordance with GAAP), all as set forth on the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the Borrower's most recently completed Fiscal Quarter, prepared in accordance
with GAAP.

"Contractual Obligation" of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

"Default" shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

"Default Interest" shall have the meaning set forth in Section 2.7(b).

"Defaulting Lender" shall mean, at any time, subject to Section 2.18(b), any
Lender with respect to which a Lender Insolvency Event or a Bail-In Action has
occurred and is continuing.

"Designated Threshold" means, at any time, 5% of Consolidated Net Tangible
Assets at such time.

"Dollar(s)" and the sign "$" shall mean lawful money of the United States
of America.

"EEA Financial Institution" shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution

3

--------------------------------------------------------------------------------




established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

"EEA Member Country" shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" shall mean the date that the Loan is drawn pursuant to the
terms hereof and which shall not be later than five Business Days after the
Closing Date.

"Environmental Laws" shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

"Environmental Liability" shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

"ERISA Affiliate" shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

"ERISA Event" shall mean (i) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

"EU Bail-In Legislation Schedule" shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurodollar" when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

"Eurodollar Reserve Percentage" shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the

4

--------------------------------------------------------------------------------




Adjusted LIBO Rate pursuant to regulations issued by the Board of Governors of
the Federal Reserve System (or any Governmental Authority succeeding to any of
its principal functions) with respect to eurocurrency funding (currently
referred to as "eurocurrency liabilities" under Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

"Event of Default" shall have the meaning provided in Article VIII.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America or any state or local taxing authority in the
United States of America, (ii) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (iii) that are Other
Connection Taxes, (b) in the case of a Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 2.17) or (ii) such Lender changes its Applicable Lending Office, except
in each case to the extent that, pursuant to Section 2.14, amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.14(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

"FATCA" shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any present or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

"Fee Letter" shall mean that certain fee letter, dated as of December 19, 2018,
executed by MUFG Bank, Ltd. and accepted by the Borrower.

"Fiscal Quarter" shall mean any fiscal quarter of the Borrower.

"Fiscal Year" shall mean any fiscal year of the Borrower.

"Foreign Lender" shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

"Governmental Authority" shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

5

--------------------------------------------------------------------------------





"Guarantee" of or by any Person (the "guarantor") shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term "Guarantee" used as a verb has
a corresponding meaning.

"Hazardous Materials" shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

"Hedging Obligations" of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

"Hedging Transaction" of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

"Hybrid Securities" shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.

"Indebtedness" of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any common stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging

6

--------------------------------------------------------------------------------




Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

"Indemnified Taxes" shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.

"Interest Period" shall mean with respect to any Eurodollar Borrowing, a period
of (i) one week or two weeks (in each case, if all of the Lenders can
accommodate such interest period), (ii) one, two, three or six months or
(iii) subject to clause (C) of this definition, twelve months; provided, that:

(A)   the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(B)    if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(C)   the Borrower shall not be entitled to select an Interest Period having a
duration of twelve months unless, by 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Administrative Agent that such Lender will be providing funding for
such Borrowing with such Interest Period (the failure of any Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower as the
desired alternative to an Interest Period of twelve months;

(D)   any Interest Period of one month or more which begins on the last Business
Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of such calendar month; and

(E)    no Interest Period may extend beyond the Maturity Date.

"Lender Insolvency Event" shall mean that (i) a Lender or its parent company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its parent company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its parent company, or such Lender or its parent company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its parent company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

"Lenders" shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

"LIBOR" shall mean, for any applicable Interest Period with respect to any
Eurodollar Term Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for Dollar deposits as of 11:00 a.m.
(London, England time) on

7

--------------------------------------------------------------------------------




the day that is two Business Days prior to the first day of the Interest Period;
provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in Dollars are offered to the Administrative
Agent two (2) Business Days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 10:00 a.m. (New York time)
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Term Loan of the Administrative Agent.

"Lien" shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

"Loan Documents" shall mean, collectively, this Agreement, the Fee Letter, all
Notices of Conversion/Continuation, and all Compliance Certificates.

"Loans" shall mean all Term Loans in the aggregate.

"Material Adverse Effect" shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform any of its obligations under the Loan Documents, (iii) the
rights and remedies of the Administrative Agent and the Lenders under any of the
Loan Documents or (iv) the legality, validity or enforceability of any of the
Loan Documents.

"Material Indebtedness" shall mean Indebtedness (other than the Loans) of the
Borrower or any of its Subsidiaries, individually or in an aggregate principal
amount exceeding the Designated Threshold.

"Maturity Date" shall mean the earlier of (i) December 19, 2021 or (ii) the date
on which the principal amount of all outstanding Term Loans have been declared
or automatically have become due and payable (whether by acceleration
or otherwise).

"Moody's" shall mean Moody's Investors Service, Inc.

"Multiemployer Plan" shall have the meaning set forth in Section 4001(a)(3)
of ERISA.

"Notice of Conversion/Continuation" shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.3(b).

"Obligations" shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent and any Lender (to the extent payable by the Borrower
pursuant to Section 10.3) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

"Off-Balance Sheet Liabilities" of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or

8

--------------------------------------------------------------------------------




(iv) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.

"Optional Prepayment Notice" shall have the meaning set forth in Section 2.6.

"OSHA" shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

"Other Taxes" shall mean any and all present or future stamp, court or
documentary, intangible, filing or similar Taxes that arise from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to any assignment (other than an assignment made pursuant to
Section 2.17); provided, however that Other Taxes shall not include any such
taxes imposed as a result of a present or former connection between a Lender,
the Administrative Agent or any other recipient of a payment by or on account of
any obligation of the Borrower made hereunder, and any jurisdiction (other than
a connection arising from such Lender, Administrative Agent or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

"Participant" shall have the meaning set forth in Section 10.4(d).

"Patriot Act" shall have the meaning set forth in Section 10.13.

"Payment Office" shall mean the office of the Administrative Agent located at
1251 Avenue of the Americas, New York, NY 10020-1104, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

"Permitted Encumbrances" shall mean:

(i)     Liens imposed by law for taxes, assessments or governmental charges not
yet due or which are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(ii)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts overdue for a period of more than 30 days or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(iii)   pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

(iv)   deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

9

--------------------------------------------------------------------------------



(vi)   customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and

(vii)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

provided, that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

"Permitted Investments" shall mean:

(i)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States or Canada (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States or Canada), in each case maturing within one year
from the date of acquisition thereof;

(ii)    commercial paper rated at least A-1 (or its equivalent) by S&P or P-1
(or its equivalent) by Moody's at the time of acquisition thereof, and in either
case maturing within 360 days from the date of acquisition thereof;

(iii)   certificates of deposit, bankers' acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the
United States or any state thereof which has (a) a combined capital and surplus
and undivided profits of not less than $500,000,000 or (b) has certificates of
deposit or other debt obligations rated at least A-1 (or its equivalent) by S&P
or P-1 (or its equivalent) by Moody's;

(iv)   fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

(v)    mutual funds or similar funds that have at least 95% of their assets
invested in any one or more of the Permitted Investments described in
clauses (i) through (iv) above;

(vi)   demand deposit accounts maintained in the ordinary course of business at
a bank or trust company satisfying the requirements specified in (a) or (b) of
clause (iii) above;

(vii)  any other securities issued or directly and fully guaranteed or insured
by the United States or Canadian government or any agency or instrumentality
thereof, in each case, maturing within one year from the date of acquisition
thereof;

(viii) investments in any fund that invests exclusively in investments of the
type described in clauses (vii) which fund may also hold immaterial amounts of
cash pending investment and/or distribution; and

(ix)   other cash equivalents and securities reasonably acceptable to the
Administrative Agent.

"Permitted Sale-Leaseback Transaction" shall mean a Sale-Leaseback Transaction
entered into by the Borrower or a Subsidiary with respect to a Principal
Property that satisfied any of the following conditions:

(i)     the Sale-Leaseback Transaction occurs within one year from the date of
completion of the acquisition of the Principal Property or the date of the
completion of construction, development or substantial repair or improvement, or
commencement of full operations on the Principal Property, whichever is later;

(ii)    the Sale-Leaseback Transaction involves a lease for a period, including
renewals, of not more than three years;

(iii)   the Borrower or such Subsidiary would be entitled to incur Indebtedness
secured by a Lien on the Principal Property in a principal amount equal to or
exceeding the net sale proceeds from such Sale-Leaseback Transaction; or

(iv)   the Borrower or such Subsidiary, within a 270-day period after such
Sale-Leaseback Transaction, applies or causes to be applied an amount not less
than the net sale proceeds from such Sale-Leaseback Transaction to (A) the
prepayment, repayment, redemption, reduction or retirement of Indebtedness of
the Borrower or any of its Subsidiaries (other than Permitted Subordinated
Debt), or (B) the investment in another Principal Property.

10

--------------------------------------------------------------------------------







"Permitted Subordinated Debt" shall mean any Indebtedness of the Borrower or any
Subsidiary that (i) is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) matures by its terms no earlier than six months after the later
of the Maturity Date then in effect with no scheduled principal payments
permitted prior to such date and (iii) is evidenced by an indenture or other
similar agreement that is in a form satisfactory to the Administrative Agent and
the Required Lenders.

"Permitted Tax Distributions" shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a partnership in an amount not to exceed the aggregate of the
maximum federal and state income tax liability of the partners of the Borrower
(assuming that all of such partners are taxed at the maximum permissible federal
and state rates of such partners or members) attributable to the taxable income
of the Borrower for such taxable year, computed in accordance with the Code.

"Person" shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

"Plan" shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Principal Property" means, whether currently owned or leased or subsequently
acquired, any pipeline, gathering system, terminal, storage facility, processing
plant or other plant or facility located in the United States of America or any
territory or political subdivision thereof owned or leased by the Borrower or
any of its Subsidiaries and used in transporting, distributing, terminalling,
gathering, treating, processing, marketing or storing natural gas, natural gas
liquids or other hydrocarbons, except (i) any property or asset consisting of
inventories, furniture, office fixtures and equipment (including data processing
equipment), vehicles and equipment used on, or useful with, vehicles
(but excluding vehicles that generate transportation revenues) and (ii) any such
pipeline or other plant or facility that, in the good faith opinion of the board
of directors of the General Partner as evidenced by a resolution of the board of
directors or comparable governing body of the General Partner, is not material
in relation to the activities of the Borrower and its Subsidiaries, taken as
a whole.

"Pro Rata Share" shall mean, with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender's Commitment,
and the denominator of which shall be the sum of such Commitments of
all Lenders.

"Rating Category" shall mean the applicable rating category set forth on
Schedule I attached hereto.

"Recipient" means the Administrative Agent or any Lender, as applicable.

"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

"Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

"Release" shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

"Required Lenders" shall mean, at any time, Lenders holding more than 50% of the
aggregate Term Loans. In each case, at any time any Lender is a Defaulting
Lender, all Defaulting Lenders shall be excluded in determining "Required
Lenders" and "Required Lenders" shall mean non-Defaulting Lenders otherwise
meeting the criteria set forth in this definition.

11

--------------------------------------------------------------------------------



"Requirement of Law" for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

"Responsible Officer" shall mean any of the president or a vice president of the
Borrower or such other representative of the Borrower as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenants only, the president,
treasurer, vice president of finance or controller of the Borrower.

"Restricted Payment" shall have the meaning set forth in Section 7.5.

"S&P" shall mean Standard & Poor's, a Division of the McGraw-Hill Companies.

"Sale-Leaseback Transaction" shall have the meaning provided in Section 7.8.

"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person's
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

"Stockholder's Equity" shall mean, as of the time any determination thereof is
to be made, the sum of the Borrower's Capital Stock (which shall exclude
treasury stock and any Capital Stock subject to mandatory redemption by the
holder thereof) and additional paid-in capital plus retained earnings (minus
accumulated deficit), all as shown on the consolidated balance sheet of the
Borrower and its Subsidiaries and in accordance with GAAP as in effect on the
date of such determination.

"Subsidiary" shall mean, with respect to any Person (the "parent"), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to "Subsidiary" hereunder shall mean a
Subsidiary of the Borrower.

"Synthetic Lease" shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

"Synthetic Lease Obligations" shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

12

--------------------------------------------------------------------------------



"Taxes" shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

"Termination Date" shall mean the date that no Loan remains outstanding and
unpaid and no other amount is owing to any Lender or the Administrative Agent
hereunder or under any of the other Loan Documents (except contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted).

"Term Loans" shall have the meaning set forth in Section 2.1.

"Total Capitalization" shall mean at any date, at the time outstanding and
without duplication, the sum of Total Debt and Stockholder's Equity.

"Total Debt" shall mean at any date, the sum of all Indebtedness of the Borrower
and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

"Type", when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising the Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
paragraph (g) of Section 2.14.

"Withholding Agent" means the Borrower and the Administrative Agent.

"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Classifications of Loans and Borrowings.    For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g. a "Eurodollar Loan" or "Base Rate Loan").

Section 1.3.    Accounting Terms and Determination.    Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower's compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.4.    Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall". In
the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the word "to" means "to but
excluding". Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person's successors and

13

--------------------------------------------------------------------------------




permitted assigns, (iii) the words "hereof", "herein" and "hereunder" and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent's principal office, unless otherwise indicated. All
actions required to be undertaken by the Borrower under the Loan Documents shall
be undertaken by the Borrower through the General Partner.

Section 1.5.    Interest Rates, LIBOR Notification    

The interest rate on Eurdollar Loans is determined by reference to LIBOR, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the "IBA") for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.10 of this
Agreement, such Section 2.10 provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.10, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
"LIBOR" or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.10 will be similar
to, or produce the same value or economic equivalence of, LIBOR or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.    General Description of Facilities.    Subject to and upon the
terms and conditions herein set forth, each Lender severally agrees to make a
single term loan, in a single draw down, to the Borrower in a principal amount
not exceeding such Lender's Commitment on the Effective Date (the "Term Loans").
For the avoidance of doubt, the Effective Day may not be a date which is later
than five Business Days from the Closing Date. Also for the avoidance of doubt,
where the aggregate Commitment is less than $50,000,000, such undrawn funds
shall be immediately cancelled and shall not be available to the Borrower
pursuant to the terms hereof.

Section 2.2.    Term Loans.    The Term Loans may be, from time to time, Base
Rate Loans or Eurodollar Loans or a combination thereof; provided that on the
Effective Date all Term Loans shall be Eurodollar Loans. The Borrower shall give
the Administrative Agent one (1) Business Day's prior written notice of such
Term Loan Borrowing on the Effective Date pursuant to a notice of borrowing. The
Borrower shall be entitled to prepay Term Loans in accordance with the
provisions hereof, but once repaid or prepaid, Term Loans may not be reborrowed.

Section 2.3.    Interest Elections.    

(a)    The Borrowing on the Effective Date initially shall be a Eurodollar
Borrowing. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.3. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably

14

--------------------------------------------------------------------------------




among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section 2.3, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.3
attached hereto (a "Notice of Conversion/Continuation") that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. (New York time) on the
requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. (New York time) three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of "Interest Period". If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall be (i) in the case of a Eurodollar Term Loan,
in a minimum principal amount of $5,000,000 or a larger multiple of $1,000,000
and (ii) in the case of a Base Rate Term Loan, in a minimum principal amount of
$1,000,000 or a larger multiple of $100,000.

(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to continue such Borrowing for an
Interest Period of one (1) month. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if a Default or an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing. No conversion of any Eurodollar Loans shall be permitted
except on the last day of the Interest Period in respect thereof.

(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

Section 2.4.    Repayment of Loans.    The outstanding balance of all Term Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Maturity Date.

Section 2.5.    Evidence of Indebtedness.    

(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the amount of each Loan made
hereunder by each Lender, the Type thereof and the Interest Period applicable
thereto, (ii) the date of each continuation thereof pursuant to Section 2.3,
(iii) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.3, (iv) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (v) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender's Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b)    At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Note, payable to the order of
such Lender.

15

--------------------------------------------------------------------------------





Section 2.6.    Optional Prepayments.    The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) (an "Optional Prepayment Notice") to the
Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (New York time) not less than three
(3) Business Days prior to any such prepayment and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment. Upon receipt of any Optional Prepayment Notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender's Pro Rata Share of any such prepayment.
Each Optional Prepayment Notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that any such Optional Prepayment Notice
may state that such Optional Prepayment Notice is conditioned upon the
effectiveness of other credit facilities or acquisitions or the receipt of net
proceeds from the issuance of Capital Stock or incurrence of Indebtedness by the
Borrower, in which case, such Optional Prepayment Notice may be revoked by the
Borrower giving written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent on or prior to the date for prepayment
specified in such Optional Prepayment Notice if such condition is not satisfied.
If an Optional Prepayment Notice is given and has not been revoked by the
Borrower in accordance with the proviso to the immediately preceding sentence,
the aggregate amount specified in such Optional Prepayment Notice shall be due
and payable on the date designated in such Optional Prepayment Notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.7(c); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.13. Each partial
prepayment of any Loan shall be in (i) in the case of a Eurodollar Term Loan, in
a minimum principal amount of $5,000,000 or a larger multiple of $1,000,000 and
(ii) in the case of a Base Rate Term Loan, in a minimum principal amount of
$1,000,000 or a larger multiple of $100,000. Each prepayment of a Term Loan
shall be applied to principal installments in inverse order of maturity.

Section 2.7.    Interest on Loans.    

(a)    The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time and on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin in effect from time to time.

(b)    While an Event of Default exists or after acceleration, at the option of
the Required Lenders, the Borrower shall pay interest ("Default Interest") with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.

(c)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or
90 days, as the case may be, after the initial date of such Interest Period, and
on the Maturity Date. Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.

(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent
manifest error.

Section 2.8.    Fees.    

(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent, including for the avoidance of doubt,
fees described in the Fee Letter.

16

--------------------------------------------------------------------------------



(b)    The Borrower shall pay to the Administrative Agent, for the ratable
benefit of each Lender, the upfront fee previously agreed upon by the Borrower
and the Administrative Agent as described in the Fee Letter, which shall be due
and payable on the earlier of (i) the date on which the Term Loan Borrowing is
actually funded and (ii) December 19, 2018.

Section 2.9.    Computation of Interest and Fees.    

All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365/366 days, as the case may be,
and all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Administrative Agent of
an interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.10.    Substitute Basis of Borrowing, Successor LIBOR.    

(a)    If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

(i)     the Administrative Agent (acting reasonably) determines that by reason
of circumstances affecting the London interbank market, adequate and fair means
do not exist for ascertaining the rate of interest with respect to a requested
Eurdollar Borrowing during the ensuing Interest Period selected;

(ii)    the Administrative Agent (acting reasonably) determines that by reason
of circumstances affecting the London interbank market, deposits are not
available in sufficient amounts in the ordinary course of business at the rate
determined hereunder to fund, a requested Eurdollar Borrowing during the ensuing
Interest Period selected; or

(iii)   the Administrative Agent (acting reasonably) determines that the making
or the continuing of the requested Eurodollar Borrowing by the Lenders has been
made impracticable by the occurrence of an event which materially adversely
affects the London interbank market generally; or

(iv)   the Administrative Agent is advised by the Required Lenders (acting
reasonably) by written notice (each, a "Lender Libor Suspension Notice"), such
notice to be received by the Administrative Agent no later than 2:00 p.m. on the
third Banking Day prior to the commencement of any Interest Period that such
Lenders have determined (acting reasonably) that the Adjusted LIBO Rate will not
or does not adequately reflect the effective cost of funds to such Lenders of
dollar deposits in such market for the relevant Interest Period

then the Administrative Agent shall give notice thereof to the Lenders and the
Borrower as soon as possible after such determination or receipt of such Lender
Libor Suspension Notice, as the case may be, and the Borrower shall, within one
Banking Day after receipt of such notice and in replacement of the Notice of
Conversion or Notice of Continuation, as the case may be, previously given by
the Borrower, give the Administrative Agent a Notice of Conversion which
specifies the Conversion of the relevant Eurodollar Loan on the last day of the
applicable Interest Period into a Base Rate Loan. In the event the Borrower
fails to give, if applicable, a valid replacement Notice of Conversion with
respect to the maturing Eurodollar Loans which were the subject of a Rollover
Notice, such maturing Eurodollar Loans shall be converted on the last day of the
applicable Interest Period into Base Rate Loans as if a Conversion Notice had
been given to the Administrative Agent by the Borrower pursuant to the
provisions hereof.

(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that:

(i)     the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary;

(ii)    the circumstances set forth in clause (a)(i) have not arisen but either
(A) the applicable supervisor or administrator of the Reuters Screen
LIBOR01 Page has made a public statement identifying a specific date after which
the Reuters Screen LIBOR01 Page shall permanently or indefinitely cease to be
published, or (B) a Governmental Authority having jurisdiction over the Agent,
has made a public statement identifying a specific date after which LIBOR shall
no longer be used for determining interest rates for loans (either such date, a
"Libor Discontinuation Date"); or

17

--------------------------------------------------------------------------------



(iii)   a rate other than LIBOR has become a widely recognized benchmark rate
for newly originated loans denominated in United States Dollars in the
United States market, then the Administrative Agent and the Borrower shall
negotiate in good faith to select a replacement index for the Reuters Screen
LIBOR01 Page and make adjustments to the Applicable Margin (but not any
reduction thereof) and other related amendments to this Agreement that shall
give due consideration to the prevailing market practice for: (i) determining a
rate of interest applicable to newly originated syndicated dollar loans made in
the United States at such time, and (ii) transitioning existing loans from
LIBOR-based interest rates to loans bearing interest calculated with reference
to the new reference rate); provided that, if the rate of interest determined by
such replacement index for the Reuters Screen LIBOR01 Page would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

(c)    Upon an agreement being reached between the Administrative Agent and the
Borrower pursuant to clause (b) above, the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement that gives effect to the
replacement reference rate of interest, adjustments to the Applicable Margin and
such other related amendments as may be appropriate in the discretion of the
Administrative Agent for the implementation and administration of United States
dollar loans bearing interest calculated with reference to the replacement
index. Notwithstanding anything to the contrary in this Agreement, such
amendment shall become effective at 5:00 p.m. on the fifth Banking Day after a
copy of the amendment is provided to the Lenders and without any further action
or consent of any other party to this Agreement.

(d)    If the circumstances set forth in clause (b)(ii) or clause (b)(iii) have
arisen, until the earlier of (x) an amendment reflecting the transition to a new
reference rate becomes effective as contemplated by this Section and (y) the
occurrence of a Libor Discontinuation Date as determined by the Administrative
Agent (which determination shall be conclusive, absent manifest error), each
Continuation of a Eurodollar Loan shall continue to bear interest calculated
with reference to the Reuters Screen LIBOR01 Page.

Section 2.11.    Illegality.    If, after the date of this Agreement, any Change
in Law shall make it unlawful or impossible for any Lender to maintain any
Eurodollar Loan and such Lender shall so promptly notify the Administrative
Agent, the Administrative Agent shall promptly give notice thereof to the
Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Section 2.12.    Increased Costs.    

(a)    If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, Federal Deposit Insurance Corporation insurance charge or other
similar insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate); or

(ii)    impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or Loans made by such Lender or participation
therein;

and the result of either of the foregoing is to increase the cost to such Lender
or such other Recipient of converting into, continuing or maintaining a
Eurodollar Loan or to reduce the amount received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand by
such Lender or other Recipient on the Borrower (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender or other Recipient, within five Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered; provided,
that amounts paid under

18

--------------------------------------------------------------------------------



this Section 2.12(a) shall be without duplication of amounts paid under
Section 2.12 and shall not include Excluded Taxes (including any amounts
attributable to any change in the rate of any Excluded Tax) payable by a Lender.

(b)    If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital
(or on the capital of such Lender's parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender's
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender's policies or the policies of such Lender's parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Lender's parent corporation for any such reduction suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender's parent corporation specified in
paragraph (a) or (b) of this Section 2.12 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender such amount or amounts
within 10 days after receipt thereof.

(d)    Except as provided in Section 2.12(e), failure or delay on the part of
any Lender to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender's right to demand such compensation.

(e)    Notwithstanding anything to the contrary in this Section 2.12, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.12 for any amounts incurred prior to the date that such Lender
notifies the Borrower of such Lender's intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.

Section 2.13.    Funding Indemnity.    In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
prepay, convert or continue any Eurodollar Loan on the date specified in any
applicable notice (regardless of whether such notice is withdrawn or revoked),
then, in any such event, the Borrower shall compensate each Lender, within five
(5) Business Days after written demand from such Lender, for any loss, cost or
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Loan if such event had not occurred
at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from
the date of such event to the last day of the then current Interest Period
therefor (or in the case of a failure to convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section 2.13 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

Section 2.14.    Taxes.    

(a)    For purposes of this Section 2.14, the term "applicable law" includes
FATCA.

(b)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.14) the applicable

19

--------------------------------------------------------------------------------




Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d)    The Borrower shall indemnify each Recipient within five (5) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender's failure to comply with the provisions of Section 10.4 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.14, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of
such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)   any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

20

--------------------------------------------------------------------------------



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially to the effect that such Foreign Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a "U.S. Tax Compliance Certificate") and (y) executed originals of IRS
Form W-8BEN; or

(iv)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(C)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)   if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

21

--------------------------------------------------------------------------------



(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.14 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any
other Person.

Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or of amounts payable under Sections 2.12, 2.13
or 2.14, or otherwise) prior to 12:00 noon (New York time) on the date when due,
in immediately available funds, free and clear of any defenses, rights of
set-off or counterclaims. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Payment Office, except that payments pursuant to Sections 2.12, 2.13 and 2.14
and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for

22

--------------------------------------------------------------------------------




each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.15(d) or 10.3(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.16.    Mitigation of Obligations.    If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.12 or Section 2.14, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.17.    Replacement of Lenders.    If any Lender requests compensation
under Section 2.12, if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.14 or any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent with respect to the proposed assignee, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.12 or payments
required to be made pursuant to Section 2.14, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.18.    Defaulting Lenders.    

(a)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, (i) such Defaulting Lender's right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and (ii) notwithstanding
Section 10.2, any such Defaulting Lender shall not have the right to vote on or
consent to any amendment or waiver under this Agreement if such amendment or
waiver does not (A) disproportionately in an adverse manner affect the rights of
such Defaulting Lender, or (B) reduce the principal owed to such Defaulting
Lender or extend the final maturity thereof; provided, that any amendment to
this clause (ii) shall require the consent of all Lenders, including any
Defaulting Lenders.

(b)    If the Borrower and the Administrative Agent agree in writing in their
discretion that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender.

23

--------------------------------------------------------------------------------








ARTICLE III

CONDITIONS PRECEDENT TO LOANS

Section 3.1.    Conditions To Effectiveness.    The obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 10.2).

(a)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including upfront fees for
the Lenders and reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent.

(b)    The Administrative Agent (or its counsel) shall have received the
following:

(i)     a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;

(ii)    a certificate of the Secretary or Assistant Secretary of the Borrower in
the form of Exhibit 3.1(b)(iv), attaching and certifying copies of (x) the
Borrower LLC Agreement, or comparable organizational documents and
authorizations of the Borrower and (y) resolutions of the management committee
or comparable governing body of the Borrower, authorizing the execution,
delivery and performance of the Loan Documents by the Borrower;

(iii)   certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of the Borrower, and each
other jurisdiction where the Borrower is required to be qualified to do business
as a foreign corporation;

(iv)   a certificate signed by a Responsible Officer, certifying the name, title
and true signature of each officer of the Borrower executing the Loan Documents
on behalf of the Borrower to which the Borrower is a party;

(v)    a favorable written opinion of in-house counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request;

(vi)   a certificate in the form of Exhibit 3.1(b)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that (A) all consents,
approvals, authorizations, registrations and filings and orders required or
advisable to be made or obtained under any Requirement of Law or by any
Contractual Obligation of the Borrower, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby have been obtained, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing,
(B) no Default or Event of Default exists, (C) no default or event of default
exists in respect of any Material Indebtedness, (D) all representations and
warranties of the Borrower set forth in the Loan Documents are true and correct
in all material respects (other than those representations and warranties that
are expressly qualified by a Material Adverse Effect or other materiality, in
which case such representations and warranties shall be true and correct in all
respects) and (E) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(vii)  a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(viii) a certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower, confirming that the Borrower is Solvent before and
after giving effect to the transactions contemplated to occur on the
Closing Date;

24

--------------------------------------------------------------------------------



(ix)   to the extent requested by the Administrative Agent, the Administrative
Agent shall have received, a reasonable time prior to the Closing Date, all
documentation and other information with respect to the Borrower and the General
Partner that the Administrative Agent reasonably believes is required by
regulatory authorities under applicable "know-your-customer" and anti-money
laundering rules and regulations, including without limitation, the Patriot Act
and the Beneficial Ownership Regulation; and

(x)    evidence satisfactory to the Administrative Agent (acting reasonably)
that the Borrower has received an investment grade rating from Fitch
Ratings Inc. (i.e. a rating of BBB- or higher).

Section 3.2.    Delivery of Documents.    All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory in all respects to the Administrative Agent.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1.    Existence; Power.    The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2.    Organizational Power; Authorization.    The execution, delivery
and performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower's organizational powers and have been duly authorized by all
necessary organizational, and if required, general partner action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which the Borrower is a party, when executed and
delivered by the Borrower, will constitute, valid and binding obligations of the
Borrower, enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity.

Section 4.3.    Governmental Approvals; No Conflicts.    The execution, delivery
and performance by the Borrower of this Agreement, and of the other Loan
Documents to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirements of Law applicable to the Borrower or any
of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

Section 4.4.    Financial Statements.    

(a)    The Borrower has furnished to each Lender (i) the audited FERC Form 2
Financial Statements of the Borrower and its Subsidiaries as of December 31,
2017 for the Fiscal Year then ended and (ii) the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of September 30, 2018, and the
related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer. Such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).

25

--------------------------------------------------------------------------------



(b)    Since December 31, 2017, there have been no changes with respect to the
Borrower and its Subsidiaries which have had or could reasonably be expected to
have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5.    Litigation and Environmental Matters.    

(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable likelihood of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

(b)    Except for the matters set forth on Schedule 4.5 and except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

Section 4.6.    Compliance with Laws and Agreements.    The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7.    Investment Company Act, Etc.    Neither the Borrower nor any of
its Subsidiaries is (a) an "investment company" or is "controlled" by an
"investment company", as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith, except those as have been obtained or made
and are in full force and effect.

Section 4.8.    Taxes.    The Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower or any Subsidiary is liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

Section 4.9.    Margin Regulations.    None of the proceeds of any of the Loans
will be used, directly or indirectly, for "purchasing" or "carrying" any "margin
stock" with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulation U. Neither the Borrower nor its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying "margin stock."

Section 4.10.    ERISA.    No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. With respect to the Plans, (a) the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and (b) the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, where the liability, if any, in (a) or (b) above could
reasonably be expected to result in a Material Adverse Effect.

26

--------------------------------------------------------------------------------



Section 4.11.    Ownership of Property.    Except as could not reasonably be
expected to result in a Material Adverse Effect:

(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited FERC Form 2 Financial Statements of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

(b)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, each of the Borrower and its
Subsidiaries owns, or is licensed, or otherwise has the right, to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe in any material respect on the
rights of any other Person.

(c)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts with such
deductibles and covering such risks of loss or damage of the kinds customarily
carried by companies in the same or similar businesses operating in the same or
similar locations, which may include self-insurance, if determined by the
Borrower to be reasonably prudent and consistent with business practices as in
effect on the date hereof.

Section 4.12.    Disclosure.    The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not materially misleading;

Section 4.13.    Labor Relations.    There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower's knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower's knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 4.14.    Subsidiaries.    Schedule 4.14 sets forth the name of, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary, in each case as of the Closing Date.

Section 4.15.    Solvency.    After giving effect to the execution and delivery
of the Loan Documents, the making of the Loans under this Agreement, the
Borrower and the Borrower together with its Subsidiaries taken as a whole will
be Solvent.

Section 4.16.    OFAC.    The Borrower (i) is not a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) does not knowingly engage in any dealings or
transactions prohibited by Section 2 of such executive order, or is not
otherwise knowingly associated with any such person in any manner violative of
Section 2 of such executive order, or (iii) is not a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or

27

--------------------------------------------------------------------------------




prohibitions under any other U.S. Department of Treasury's Office of Foreign
Assets Control regulation or executive order.

Section 4.17.    Patriot Act.    The Borrower is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:

Section 5.1.    Financial Statements and Other Information.    The Borrower will
deliver to the Administrative Agent and each Lender:

(a)    as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audited financial
statements for such Fiscal Year for the Borrower and its Subsidiaries,
containing a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, changes in members' equity and cash flows (together with all footnotes
thereto) of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and reported on by KPMG LLP or other independent public
accountants of nationally recognized standing (without a "going concern" or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

(b)    as soon as available and in any event within 90 days after the end of
each of the first three Fiscal Quarters of any Fiscal Year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income, changes in members' equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower's previous Fiscal Year;

(c)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate; and

(d)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Section 5.2.    Notices of Material Events.    The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default or Event of Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect;

28

--------------------------------------------------------------------------------



(c)    the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, since the Closing Date, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding the Designated Threshold; and

(e)    the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3.    Existence; Conduct of Business.    The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its (a) legal
existence; provided, that nothing in this Section 5.3(a) shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3
and (b) its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names except for any failure to
preserve, renew or maintain any such right, license, permit, privilege,
franchise, patent, copyright, trademark or trade name as could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.4.    Compliance with Laws, Etc.    The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.5.    Payment of Obligations.    The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make any such payment could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.6.    Books and Records.    The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP.

Section 5.7.    Visitation, Inspection, Etc.    The Borrower will, and will
cause each of its Subsidiaries to, permit at any reasonable time and from time
to time and upon reasonable notice, the Administrative Agent or any of its
agents or representatives, to (i) examine and make copies of and abstracts from
the records and books of account of, and visit the properties of, the Borrower
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and any of its Subsidiaries with any of their officers or
directors and (ii) use commercially reasonable efforts to provide for the
Administrative Agent or any representatives thereof (in the presence of
representatives of the Borrower) to meet with the independent certified public
accountants; provided,however, if an Event of Default has occurred and is
continuing, no prior notice of such visit or inspection shall be required to the
Borrower and its Subsidiaries; provided, further, that any such visits or
inspections shall be subject to such conditions as the Borrower and each of its
Subsidiaries shall deem necessary based on reasonable considerations of safety
and security; and provided, further, that

29

--------------------------------------------------------------------------------




neither the Borrower nor any Subsidiary shall be required to disclose to the
Administrative Agent or any representatives thereof any information which is
subject to the attorney-client privilege or attorney work-product privilege
properly asserted by the applicable Person to prevent the loss of such privilege
in connection with such information or which is prevented from disclosure
pursuant to a confidentiality agreement with third parties.

Section 5.8.    Maintenance of Properties; Insurance.    The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except as could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, which may include
self-insurance, if determined by the Borrower to be reasonably prudent and
consistent with business practices as in effect on the date hereof.

Section 5.9.    Pari Passu Ranking.    The Borrower shall ensure that at all
times all of its payment obligations hereunder and under any other Loan
Documents rank at least pari passu in right of payment with the other unsecured
and unsubordinated Indebtedness for borrowed money of the Borrower (other than
claims preferred by operation of law).

Section 5.10.    Use of Proceeds.    The Borrower will use the proceeds of all
Loans to repay existing indebtedness, finance working capital needs and capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries, including future possible acquisitions. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X.

Section 5.11.    Maintenance of Tax Status.    To the extent permitted by
Requirements of Law, the Borrower shall take all action necessary to prevent the
Borrower from being, and will take no action which would have the effect of
causing the Borrower to be, treated as an association taxable as a corporation
or otherwise to be taxed as an entity for U.S. federal income tax purposes.


ARTICLE VI

FINANCIAL COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:

Section 6.1.    Debt to Capitalization Ratio.    The Borrower and its
Subsidiaries will maintain on a consolidated basis as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2018, a ratio
of Total Debt to Total Capitalization that is not greater than 70%.


ARTICLE VII

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:

Section 7.1.    Indebtedness.    The Borrower will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist any Indebtedness,
except ("Permitted Indebtedness"):

(a)    Indebtedness of the Subsidiaries of the Borrower listed in Schedule 7.1
and existing on the date of this Agreement and extensions, renewals,
refinancings and replacements thereof; provided that (A) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced plus the amount of fees, expenses, premiums and accrued
interest paid in connection with such refinancing and (B) the final maturity of
such refinancing debt is not shorter than the maturity of the Indebtedness
being replaced;

30

--------------------------------------------------------------------------------







(b)    endorsements of checks or drafts in the ordinary course of business;

(c)    Indebtedness of the Subsidiaries of the Borrower resulting from loans
made by the Borrower to a Subsidiary or loans made by a Subsidiary to another
Subsidiary;

(d)    other Indebtedness of the Subsidiaries of the Borrower (excluding
Indebtedness otherwise permitted in this Section 7.1) which does not exceed the
Designated Threshold outstanding at any time in the aggregate;

(e)    Permitted Subordinated Debt;

(f)    Guarantees of the Subsidiaries of the Borrower in respect of Permitted
Indebtedness of other Subsidiaries of the Borrower or Guarantees of the
Subsidiaries of the Borrower in respect of Indebtedness of the Borrower
permitted by this Agreement;

(g)    Indebtedness of any Person which becomes a Subsidiary of the Borrower
after the Closing Date and extensions, renewals, refinancings and replacements
thereof; provided that (A) the principal amount of any such refinancing does not
exceed the principal amount of the Indebtedness being refinanced plus the amount
of reasonable fees, expenses, premiums and accrued interest paid in connection
with such refinancing and (B) the final maturity of such refinancing debt is not
shorter than the maturity of the Indebtedness being replaced; provided further,
that (1) such Indebtedness exists at the time such Person becomes a Subsidiary
and is not created or incurred in contemplation of or in connection with such
Person becoming a Subsidiary and (2) no Default or Event of Default exists at
the time such Person becomes a Subsidiary and immediately after such Person
becomes a Subsidiary;

(h)    Hedging Obligations arising under Hedging Transactions permitted by
Section 7.9;

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred shares or other preferred partnership, limited liability company or
other equity interests that (i) mature or are mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by the Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Maturity Date.

Section 7.2.    Negative Pledge.    The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:

(a)    Permitted Encumbrances;

(b)    any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or
any Subsidiary;

(c)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by this Agreement, (ii) such Lien
attaches to such asset concurrently or within one (1) year after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the original cost of acquiring, constructing or
improving such fixed or capital assets;

(d)    any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

31

--------------------------------------------------------------------------------



(e)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (f) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

(f)    any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or status to purchase or designate a
purchaser of, or order the sale of, any property of the Borrower or any
Subsidiary upon payment of reasonable compensation therefor or to terminate any
franchise, license or other rights or to regulate the property and business of
the Borrower or any Subsidiary;

(g)    Liens on cash and cash equivalents granted pursuant to master agreements
entered into in the ordinary course of business in connection with Hedging
Transactions; provided that (i) the transactions secured by such Liens are
governed by standard International Swaps and Derivatives Association, Inc.
("ISDA") documentation, and (ii) such Hedging Transactions consist of derivative
transactions contemplated to be settled in cash and not by physical delivery and
are designed to minimize the risk of fluctuations in oil and gas prices,
interest rates or foreign currency rates with respect to the Borrower's and its
Subsidiaries' operations in the ordinary course of its business;

(h)    Liens pursuant to master agreements entered into in the ordinary course
of business in connection with Hedging Transactions, in each case pursuant to
which the Borrower or any Subsidiary of the Borrower, as a party to such master
agreement and as pledgor, pledges or otherwise transfers to the other party to
such master agreement, as pledgee, in order to secure the Borrower's or such
Subsidiary's obligations under such master agreement, a Lien upon and/or right
of set off against, all right, title, and interest of the pledgor in any
obligations of the pledgee owed to the pledgor, together with all accounts and
general intangibles and payment intangibles in respect of such obligations and
all dividends, interest, and other proceeds from time to time received,
receivable, or otherwise distributed in respect of, or in exchange for, any or
all of the foregoing;

(i)     Liens securing Indebtedness permitted under Section 7.1(g);

(j)     Liens not otherwise permitted by this Section 7.2 if at the time of, and
after giving effect to, the creation or assumption of any such Lien, the
aggregate of all obligations of the Borrower and its Subsidiaries secured by any
Liens not otherwise permitted hereby, together with all net sale proceeds from
Sale-Leaseback Transactions (other than Sale-Leaseback Transactions described in
clauses (i), (ii) and (iv) in the definition of "Permitted Sale-Leaseback
Transaction"), does not exceed 5% of Consolidated Net Tangible Assets at any one
time outstanding; and

For purposes of making the calculation in paragraph (j) above, with respect to
any such secured obligations of a non-wholly-owned Subsidiary with no recourse
to the Borrower or any wholly-owned Subsidiary thereof, only that portion of the
aggregate principal amount of such secured obligations reflecting the Borrower's
pro rata ownership interest in such non-wholly-owned Subsidiary shall be
included in making such calculation.

Section 7.3.    Fundamental Changes.    

(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate into any other Person, or permit any other Person to merge into
or consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all of its assets (in each case,
whether now owned or hereafter acquired) (whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, then (i) the Borrower or any Subsidiary may
merge with a Person if the Borrower (or such Subsidiary if the Borrower is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary; (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to another Subsidiary, and (iv) any Subsidiary may sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the Capital Stock of its Subsidiaries or may liquidate or
dissolve if the Borrower determines in good faith that such sale, lease,
transfer, disposition, liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders; provided,
however, that in no event shall any such merger, consolidation, sale, transfer,
lease or other disposition whether or not otherwise permitted by this
Section 7.3 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement or the other Loan Documents.

32

--------------------------------------------------------------------------------



(b)    The Borrower shall not engage in any business activity except the
ownership or operation of energy infrastructure assets and/or such activities as
may be incidental or related thereto. The Borrower shall not permit any of its
Subsidiaries to engage, directly or indirectly, in any business activity not
related to the ownership or operation of energy infrastructure assets.

Section 7.4.    Investments, Loans, Etc.    The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called "Investments"), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b)    Permitted Investments;

(c)    Guarantees constituting Indebtedness permitted by Section 7.1;

(d)    loans or advances to employees, officers or directors of the Borrower or
any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, however, that the aggregate amount of all such loans
and advances does not exceed $1,000,000 at any one time outstanding;

(e)    Accounts receivable or other indebtedness and extensions of trade credit
which arose in the ordinary course of such Person's business;

(f)    Prepaid expenses of such Person incurred and prepaid in the ordinary
course of business;

(g)    Endorsements of instruments for deposit or collection in the ordinary
course of business;

(h)    Hedging Transactions permitted by Section 7.9; and

(i)     Investments permitted by Section 7.3(d).

Section 7.5.    Restricted Payments.    The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a "Restricted Payment"), except for (i) dividends payable by
Subsidiaries of the Borrower solely in shares of any class of its Capital Stock,
(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its Capital
Stock if such Subsidiary is not wholly owned by the Borrower and other wholly
owned Subsidiaries, (iii) so long as no Event of Default has occurred and is
continuing, distributions on the Borrower's Members' interests in accordance
with the Borrower LLC Agreement, (iv) Permitted Tax Distributions, and
(v) payments made with respect to Permitted Subordinated Debt to the extent
allowed by the terms of the agreements entered into connection therewith, which
agreements shall have been approved by the Administrative Agent and the Required
Lenders.

Section 7.6.    Transactions with Affiliates.    Except as set forth in
Schedule 7.6, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm's-length basis from unrelated third parties, (b) any
Restricted Payment permitted by Section 7.5 and (c) any Investment permitted by
Section 7.4.

Section 7.7.    Restrictive Agreements.    The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon

33

--------------------------------------------------------------------------------




(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, to secure any obligations owing under the Loan Documents, except by
indentures or other agreements governing Indebtedness of the Borrower requiring
that such Indebtedness be secured by an equal and ratable Lien with any Lien
that may be granted to secure any obligations owing under the Loan Documents, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary, to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its property or assets to the Borrower or any
Subsidiary of the Borrower; provided, that the foregoing shall not apply to
(i) restrictions or conditions imposed by law or by this Agreement or any other
Loan Document or any loan or credit agreement or indenture governing
Indebtedness not prohibited by this Agreement, (ii) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) customary
provisions in leases restricting the assignment thereof, (iv) any such covenant
contained in a Contractual Obligation granting or relating to a particular Lien
permitted by this Agreement which affects only the property that is the subject
of such Lien, (v) restrictions which are not more restrictive than those
contained in this Agreement and are contained in any documents governing any
Indebtedness incurred after the Closing Date and permitted in accordance with
the provisions of this Agreement, (vi) in the case of any joint venture,
customary restrictions in such person's organizational or governing documents or
pursuant to any joint venture agreement or stockholders agreement or (vii) any
agreement in effect at the time a Person first became a Subsidiary, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary and such agreement only applies to Subsidiaries of
such Person.

Section 7.8.    Sale and Leaseback Transactions.    The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any Principal Property, whether
now owned or hereinafter acquired, and thereafter rent or lease such Principal
Property or other property that it intends to use for substantially the same
purpose or purposes as the Principal Property sold or transferred (any such
arrangement, a "Sale-Leaseback Transaction"), other than Permitted
Sale-Leaseback Transactions.

Section 7.9.    Hedging Transactions.    The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.10.    Certain Amendments to Cash Distribution Policy and Borrower LLC
Agreement.    The Borrower agrees that it shall not consent to, or vote in favor
of, any amendment of (a) the cash distribution policies of the Borrower in any
manner which would materially adversely affect the rights and remedies of the
Lenders under and in connection with this Agreement or any other Loan Document;
or (b) the Borrower LLC Agreement in any manner which would (i) have a material
adverse effect on the rights and remedies of the Lenders under and in connection
with this Agreement or any other Loan Document; or (ii) result in a Material
Adverse Effect.

Section 7.11.    Accounting Changes.    The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.12.    Sanctions.    The Borrower will not use the proceeds of any
Borrowing for the purpose of funding, financing or facilitating any activities,
business or transaction in any manner that would result in the violation of any
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government, including those administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
or the U.S. Department of State.

34

--------------------------------------------------------------------------------




ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1.    Events of Default.    If any of the following events (each an
"Event of Default") shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document and
any amendments or modifications hereof shall prove to be incorrect in any
material respect when made or deemed made or submitted; or

(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3(a) or Articles VI or VII; or

(e)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer becomes
aware of such failure, or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

(f)    the Borrower (whether as primary obligor or as guarantor or other surety)
shall fail to pay any principal of, or premium or interest on, (i) any Material
Indebtedness that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; (ii) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or (iii) (A) there occurs under any Hedging
Transaction an Early Termination Date (as defined in such Hedging Transaction)
resulting from an event of default under such Hedging Transaction as to which
the Borrower is the Defaulting Party (as defined in such Hedging Transaction)
and the value owed by the Borrower as a result thereof is greater than
(individually or collectively) the Designated Threshold and such amount is not
paid when due under such Hedging Transaction, or (B) there occurs under any
Hedging Transaction an Early Termination Date (as defined in such Hedging
Transaction) resulting from any Termination Event (as so defined) under such
Hedging Transaction as to which the Borrower is an Affected Party (as defined in
such Hedging Transaction) and the value owed by the Borrower or any of its
Significant Subsidiaries as a result thereof is greater than (individually or
collectively) the Designated Threshold and such amount is not paid when due
under such Hedging Transaction; or

(g)    the Borrower shall (i) commence a voluntary case or other proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of them or any substantial part
of their property, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Section 8.1, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or (vi) take any
member action for the purpose of effecting any of the foregoing; or

35

--------------------------------------------------------------------------------







(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or its debts, or any substantial part of their assets,
under any federal, state or foreign bankruptcy, insolvency or other similar law
now or hereafter in effect or (ii) the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or

(i)     the Borrower shall admit in writing its inability to pay, or shall fail
to pay, its debts as they become due; or

(j)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower in an aggregate
amount exceeding the Designated Threshold; or

(k)    any judgment or order for the payment of money in excess of the
Designated Threshold in the aggregate shall be rendered against the Borrower,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 8.1(k) if and for so long as (i) the amount of such judgment or order is
covered (subject to customary deductibles) by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least "A-" by A.M. Best Company, has
been notified of, and has not denied coverage of, the amount of such judgment or
order; or

(l)     any non-monetary judgment or order shall be rendered against the
Borrower that could reasonably be expected to have a Material Adverse Effect,
and there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m)  a Change in Control shall occur or exist.

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1.    Appointment of the Administrative Agent.    Each Lender
irrevocably appoints MUFG Bank, Ltd. ("MUFG") as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related

36

--------------------------------------------------------------------------------




Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

Section 9.2.    Nature of Duties of the Administrative Agent.    The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a "Default" or "Event of
Default" hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 9.3.    Lack of Reliance on the Administrative Agent.    Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4.    Certain Rights of the Administrative Agent.    If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 9.5.    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent

37

--------------------------------------------------------------------------------




public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6.    The Administrative Agent in its Individual Capacity.    The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms "Lenders", "Required Lenders",
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7.    Successor Administrative Agent.    

(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent's resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent's
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent's resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8.    Authorization to Execute other Loan Documents.    Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

38

--------------------------------------------------------------------------------




ARTICLE X

MISCELLANEOUS

Section 10.1.    Notices.    

(a)    Written Notices.    

(i)     Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

To the Borrower:   North Baja Pipeline, LLC
450-1 Street SW
Calgary, AB T2P5H1
Attention: Senior Vice-President, Capital Markets
Telecopy Number: (403) 920-2358
With a copy to:
 
North Baja Pipeline, LLC
700 Louisiana Street, Suite 700
Houston, TX 77002-2761
Attention: Corporate Secretary
Telecopy Number: (832) 320-6201
To the Administrative Agent:
 
MUFG
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Kevin Sparks
Telecopy Number: (212) 782-6440
With a copy to:
 
MUFG Bank, Ltd., Canada Branch
1840, 335 – 8th Avenue
Calgary, AB T2P 1C9
Attention: John Hunt
Telecopy Number: (416) 865-9511
To any other Lender:
 
the address set forth in the Assignment and
Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notice of Conversion/Continuation,
and any notice provided under Section 5.2 or 5.3 delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

(ii)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person believed by it to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the

39

--------------------------------------------------------------------------------






Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

(b)    Electronic Communications.    

(i)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under such Section by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, (B) notices or communications posted to
an internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor and (C) notices and other
communications sent by facsimile shall be deemed received upon actual receipt by
the intended recipient; provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

Section 10.2.    Waiver; Amendments.    

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section 10.2 or the definition of "Required Lenders" or any other

40

--------------------------------------------------------------------------------




provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14
and 10.3), such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

Section 10.3.    Expenses; Indemnification.    

(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the preparation and administration
of the Loan Documents and any amendments, modifications or waivers thereof
(whether or not the transactions contemplated in this Agreement or any other
Loan Document shall be consummated) and (ii) all out-of-pocket costs and
expenses incurred by the Administrative Agent or any Lender in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided that
the Borrower shall only be responsible for reimbursing the legal fees and
expenses of one outside counsel for the Administrative Agent and the Lenders.

(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under clauses (a) or (b) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender's Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or

41

--------------------------------------------------------------------------------




direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

(e)    All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4.    Successors and Assigns.    

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.    

(A)   in the case of an assignment of the entire amount of Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans assigned.

(iii)    Required Consents.    No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A)   the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment.

(iv)    Assignment and Acceptance.    The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.14.

(v)    No Assignment to Borrower.    No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons.    No such assignment shall be made to
a natural person.

42

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in New York, NY a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower's
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent MUFG serves
in such capacity, MUFG and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute "Indemnitees."

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender,
(ii) reduce the principal amount of any Loan owing to such Lender or reduce the
rate of interest thereon, or reduce any fees payable to such Lender hereunder,
(iii) postpone the date fixed for any repayment of any principal of any Loan
owing to such Lender or interest thereon or any fees payable to such Lender
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment; provided,
however, that this

43

--------------------------------------------------------------------------------




clause (iii) shall not apply to the postponement of the date fixed for, or the
waiver of any requirement by the Borrower to make, any optional prepayment under
Section 2.6 (it being understood that such postponement or waiver shall be
effective with the written consent of the Required Lenders), (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, (v) change any of the provisions of this Section 10.4
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder;
or (vi) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to paragraph (f) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13,
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15 as though it were a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 and Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant, after disclosure of
such greater payment, is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were
a Lender.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a
party hereto.

Section 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.    

(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

44

--------------------------------------------------------------------------------



Section 10.6.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7.    Right of Setoff.    In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
or any of its Affiliates to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

Section 10.8.    Counterparts; Integration.    This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Agreement, the Fee Letter, the other Loan Documents, and
any separate letter agreement(s) relating to any fees payable to the
Administrative Agent constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.

Section 10.9.    Survival.    All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof provided that the provisions of
Sections 2.12, 2.13, and 2.14 shall only survive and remain in full force and
effect until the first anniversary of the Termination Date. All representations
and warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of
the Loans.

Section 10.10.    Severability.    Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

45

--------------------------------------------------------------------------------



Section 10.11.    Confidentiality.    Each of the Administrative Agent and each
Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any confidential information provided to it by the Borrower
or any Subsidiary, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent or any such Lender, including without
limitation accountants, legal counsel and other advisors with a reasonable need
for such information (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential on
substantially the same terms as provided herein), (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority or
self-regulatory body having or claiming authority to regulate or oversee any
aspect of the Administrative Agent's or any Lender's business or businesses,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
and (ix) subject to provisions substantially similar to this Section 10.11, to
any actual or prospective assignee or Participant, or (vi) with the consent of
the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information; provided that, in the case
of clauses (ii) or (iii), with the exception of disclosure to bank regulatory
authorities, the Administrative Agent and each Lender agrees, to the extent
practicable and legally permissible, to give the Borrower prompt prior notice so
that it may seek a protective order or other appropriate remedy.

Section 10.12.    Interest Rate Limitation.    Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the "Charges"), shall
exceed the maximum lawful rate of interest (the "Maximum Rate") which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13.    Patriot Act.    The Administrative Agent and each Lender to
whom the Patriot Act applies hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Patriot Act"), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 10.14.    Non-Recourse to the General Partner and Associated
Persons.    The Administrative Agent and each Lender agrees on behalf of itself
and its successors, assigns and legal representatives, that any Person which is
a partner, shareholder, member, owner, officer, director, supervisor, trustee or
other principal (collectively, "Associated Persons") of the Borrower, or any of
its respective successors or assigns, shall not have any personal liability for
the payment or performance of any of the Borrower's obligations hereunder and no
monetary or other judgment shall be sought or enforced against any of such
Associated Persons or any of their respective successors or assigns.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed barred by this Section 10.14 from asserting any claim against
any Person based upon an allegation of fraud or misrepresentation.

46

--------------------------------------------------------------------------------



Section 10.15.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.    

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)   the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

47

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    BORROWER:
NORTH BAJA PIPELINE, LLC
 
 
By:
 
GRAPHIC [g860727.jpg]         Name:   Nathaniel A. Brown         Title:  
President, Principal Financial Officer and Controller
 
 
By:
 
GRAPHIC [g413559.jpg]         Name:   Jon A. Dobson         Title:   Corporate
Secretary
 
 
ADMINISTRATIVE AGENT:
 
 
MUFG BANK, LTD., as the
Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
LENDER
 
 
MUFG BANK, LTD., as the Lender
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    BORROWER:
NORTH BAJA PIPELINE, LLC
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
ADMINISTRATIVE AGENT:
 
 
MUFG BANK, LTD., as the
Administrative Agent
 
 
By:
 
GRAPHIC [g537998.jpg]         Name:   Kevin Sparks         Title:   Director
 
 
LENDER
 
 
MUFG BANK, LTD., as the Lender
 
 
By:
 
GRAPHIC [g537998.jpg]         Name:   Kevin Sparks         Title:   Director

--------------------------------------------------------------------------------





QuickLinks


EXECUTION COPY


Exhibit 10.10



TABLE OF CONTENTS
TERM LOAN AGREEMENT
W I T N E S S E T H
ARTICLE I DEFINITIONS; CONSTRUCTION
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
ARTICLE III CONDITIONS PRECEDENT TO LOANS
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI FINANCIAL COVENANTS
ARTICLE VII NEGATIVE COVENANTS
ARTICLE VIII EVENTS OF DEFAULT
ARTICLE IX THE ADMINISTRATIVE AGENT
ARTICLE X MISCELLANEOUS
